78770: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-33059: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78770


Short Caption:S. NEV. ADULT MENTAL HEALTH SERVS. VS. BROWNCourt:Supreme Court


Related Case(s):67931


Lower Court Case(s):Clark Co. - Eighth Judicial District - A706095Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/14/2019 / Levitt, LansfordSP Status:Completed


Oral Argument:03/10/2021 at 11:00 AMOral Argument Location:Carson City


Submission Date:03/10/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantSouthern Nevada Adult Mental Health ServicesKetan D. Bhirud
							(Attorney General/Las Vegas)
						Aaron D. Ford
							(Attorney General/Carson City)
						Theresa M. Haar
							(Attorney General/Las Vegas)
						Heidi J. Parry Stern
							(Attorney General/Las Vegas)
						Steven G. Shevorski
							(Attorney General/Las Vegas)
						


RespondentJames Flavy Coy BrownAllen LichtensteinMark E. Merin
							(Law Office of Mark E. Merin)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Cathleen A. Williams
							(Law Office of Mark E. Merin)
						





Docket Entries


DateTypeDescriptionPending?Document


05/13/2019Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


05/13/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-20872




05/13/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-20878




05/14/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC).19-21064




05/23/2019Notice/IncomingFiled Notice of Appearance of Counsel (Heidi Parry Stern for Appellant). (SC)19-22670




05/24/2019Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Notice of Appearance). (SC)19-22741




05/28/2019Notice/IncomingFiled Proof or Service - Notice of Appearance served on Settlement Judge.  (SC)19-22947




05/28/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).19-23058




05/29/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).19-23279




06/03/2019Docketing StatementFiled Docketing Statement Civil Appeals.  (SC)19-23951




06/12/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  October 16-18, 2018; October 23-24, 2018; and
October 29 - November 1, 2018.  To Court Reporter:  Jennifer Gerold and Shawna Ortega.  (SC)19-25379




07/11/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  September 10, 2019.  (SC)19-29474




09/10/2019MotionFiled Appellant's Motion for Extension of Time to File Opening Brief.  (SC)19-37922




09/11/2019Order/ProceduralFiled Order to File Amended Docketing Statement.  Appellant's Amended Docketing Statement due:  14 days.  Briefing is suspended.  fn1[The motion for extension of time filed on September 10, 2019, is denied as moot.]  (SC)19-37952




09/25/2019Docketing StatementFiled Amended Docketing Statement Civil Appeals. (SC)19-39968




12/05/2019Order/ProceduralFiled Order Reinstating Briefing.  Appellant's Opening Brief and Appendix due:  60 days.  (SC)19-49370




01/31/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and  Appendix due:  February 18, 2020.  (SC)20-04451




02/18/2020MotionFiled Appellant's Motion for Extension of Time to File Opening Brief.  (SC)20-06690




02/24/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: February 25, 2020. (SC).20-07355




02/25/2020BriefFiled Appellant's Opening Brief. (SC).20-07664




02/25/2020AppendixFiled Appendix to Opening Brief - Volume 1. (SC).20-07667




02/25/2020AppendixFiled Appendix to Opening Brief - Volume 2. (SC).20-07668




02/25/2020AppendixFiled Appendix to Opening Brief - Volume 3. (SC).20-07669




02/25/2020AppendixFiled Appendix to Opening Brief - Volume 4. (SC).20-07670




02/25/2020AppendixFiled Appendix to Opening Brief - Volume 5. (SC).20-07671




02/25/2020AppendixFiled Appendix to Opening Brief - Volume 6. (SC).20-07672




02/25/2020AppendixFiled Appendix to Opening Brief - Volume 7. (SC).20-07673




02/25/2020AppendixFiled Appendix to Opening Brief - Volume 8. (SC).20-07674




02/25/2020AppendixFiled Appendix to Opening Brief - Volume 9. (SC).20-07675




02/25/2020AppendixFiled Appendix to Opening Brief - Volume 10. (SC).20-07676




02/25/2020AppendixFiled Appendix to Opening Brief - Volume 11. (SC).20-07677




02/25/2020AppendixFiled Appendix to Opening Brief - Volume 12. (SC).20-07678




02/25/2020AppendixFiled Appendix to Opening Brief - Volume 13. (SC).20-07679




02/25/2020AppendixFiled Appendix to Opening Brief - Volume 14. (SC).20-07680




02/25/2020AppendixFiled Appendix to Opening Brief - Volume 15. (SC).20-07681




02/26/2020AppendixFiled Appendix to Opening Brief - Volume 16. (SC).20-07682




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Opening Brief. (SC).20-08991




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 1. (SC).20-08993




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 2. (SC).20-08994




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 3. (SC).20-08995




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 4. (SC).20-08996




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 5. (SC).20-08997




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 6. (SC).20-08998




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 7. (SC).20-09037




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 8. (SC).20-09038




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 9. (SC).20-09039




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 10. (SC).20-09040




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 11. (SC).20-09041




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 12. (SC).20-09042




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 13. (SC).20-09043




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 14. (SC).20-09044




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 15. (SC).20-09055




03/06/2020Notice/IncomingFiled Amended Certificate of Service - Appellant's Appendix, Volume 16. (SC).20-09056




03/26/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: April 9, 2020. (SC).20-11634




03/31/2020MotionFiled Respondent's Motion for Extension of Time to File Respondent's Answering Brief. (SC).20-12345




04/10/2020Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: May 11, 2020. 9SC).20-13674




05/11/2020BriefFiled Respondent's Answering Brief.  (REJECTED PER NOTICE ISSUED 5/11/20).  (SC)


05/11/2020AppendixFiled Respondent's Appendix.  Vols. 1 - 3.  (SC)20-17717




05/11/2020Notice/OutgoingIssued Notice of Rejection of Deficient Answering Brief. Corrected brief due: 5 days.  (SC)20-17867




05/14/2020BriefFiled Respondent's Amended Answering Brief. (SC)20-18378




06/10/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  June 29, 2020.  (SC)20-21804




06/29/2020MotionFiled Appellant's Motion for Extension of Time to File Reply Brief. (SC)20-24064




07/27/2020Order/ProceduralFiled Order Granting Motion.  Appellant's Reply Brief due:  August 13, 2020.  (SC)20-27232




08/13/2020BriefFiled Appellant's Reply Brief. (SC)20-30031




08/14/2020Case Status UpdateBriefing Completed/To Screening. (SC)


12/30/2020Notice/IncomingFiled Respondent's Notice of Appearance for Daniel Polsenberg and Abraham G. Smith. (SC)20-46928




02/04/2021Order/ProceduralFiled Order Scheduling Oral Argument.  this matter is scheduled for oral argument on March 10, 2021, at 11:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes.
The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.  Within 7 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument.
 (SC)21-03399




02/24/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-05397




02/24/2021BriefFiled Respondent's Supplemental Authorities. (SC)21-05525




03/05/2021BriefFiled Appellant's Response to Respondent's Notice of Supplemental Authorities. (SC)21-06533




03/10/2021Case Status UpdateOral argument held this day. Before the Northern Nevada Panel. EC/KP/DH (SC)


07/22/2021Order/ProceduralFiled Order Submitting for Decision After Oral Argument. Cause appearing, this appeal shall stand submitted for decision to the Northern Nevada Panel as of the date of this order. (SC)21-21237




11/17/2021Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED." Pickering, J., dissenting - NNP21 - EC/KP/DH (SC)21-33059




12/03/2021Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)Y21-34521




12/03/2021Filing FeeFiling fee paid. E-Payment $150.00 from Mark E. Merin. (SC)



Combined Case View